Citation Nr: 0212395	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
plantar fasciitis of the right foot.

2.  Entitlement to an initial compensable evaluation for 
scar, status post plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



REMAND

The appellant had active duty in the Army from May 1980 to 
May 2000, when she retired.  

The Board remanded the case to the RO for additional 
development in January 2001.  As noted by the veteran's 
representative in August 2002, however, it appears that the 
claims folder has been returned to the Board in error.  
Consequently, the Board will reiterate its remand 
instructions for the RO to complete before it returns the 
case to the Board for further appellate consideration.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, to comply with the provisions of 38 C.F.R. § 20.1304 
and the provisions of the VCAA, as well as the Court guidance 
denoted above, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non VA, who have treated the 
appellant for her bilateral foot 
disorders since May 2000.  After securing 
the necessary releases, the RO should 
obtain these records.

2.  The RO should obtain any records from 
the Birmingham VA medical facility 
concerning treatment or evaluation of the 
appellant's feet.  In particular, the 
complete report of the podiatry 
consultation conducted in November 2001 
must be obtained.

3.  The appellant should be afforded a VA 
examination to determine the nature and 
extent of her bilateral foot disorders, 
including the left foot surgical scar.  
The medical records, to include all 
service and VA records, as well as any 
private medical records associated with 
the claims file, should be made available 
to the examiner for review.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

5.  Thereafter, the RO should 
readjudicate these claims. In doing so, 
the RO should consider all applicable 
diagnostic codes.  The RO should explain 
which diagnostic code is best applicable 
to each of the service-connected 
disabilities at issue in this case.

6.  If the benefits sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant is notified that it is her responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


